Citation Nr: 1828368	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a heart disorder as secondary to service-connected rheumatic fever inactive.

2. Entitlement to a compensable rating for rheumatic fever, inactive.


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1958 to February 1959.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, denying the claims currently on appeal.  Additionally evidence was submitted by the Veteran and the RO issued a rating decision in April 2011, denying the claims on appeal.

The Veteran filed a Notice of Disagreement (NOD) in February 2012 and a statement of case (SOC) was issued in March 2013.  The Veteran filed a substantive appeal (VA Form 9) for these claims in May 2013.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in April 2015.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In June 2015, the Board previously remanded these claims for further development.  That development having been completed, the RO issued a supplemental statement of case in February 2018, denying the claims on appeal.  The case has returned to the Board for further action.

The Veteran was most recently represented by a private attorney who withdrew her representation in January 2018.  The private attorney's withdrawal of representation was accepted by the RO in a February 2018 letter.  The Veteran was notified of the same in a February 2018 letter and given the opportunity to appoint another representative.  He did not do so. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for mitral valve prolapse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The current paroxysmal atrial fibrillation is a residual of service-connected rheumatic fever.

2. The current coronary artery disease is not a residual of service-connected rheumatic fever.

3. The current arrhythmia palpations are not a residual of service-connected rheumatic fever.

4. Rheumatic fever was not active.


CONCLUSIONS OF LAW

1. Service connection for paroxysmal atrial fibrillation as secondary to service-connected rheumatic fever is established.  38 U.S.C. §§ 1113, 5107 (2012); 38 C.F.R. §§ 3.310 (2017).

2. Service connection for coronary artery disease as secondary to service-connected rheumatic fever is not established.  38 U.S.C. §§ 1113, 5107 (2012); 38 C.F.R. §§ 3.310 (2017).

3. Service connection for arrhythmic palpations as secondary to service-connected rheumatic fever is not established.  38 U.S.C. §§ 1113, 5107 (2012); 38 C.F.R. §§ 3.310 (2017).

4. The criteria for a compensable evaluation for rheumatic fever have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.88b, Diagnostic Code (DC) 6309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection - Heart Condition

The Veteran contends that his heart conditions are due to his service-connected rheumatic fever.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes the Veteran has been diagnosed with paroxysmal atrial fibrillation, mitral valve prolapse, coronary artery disease, and arrhythmia palpations.  See February 2017 VA examination; November 2009 Private Treatment Records.  The Veteran is also service-connected for rheumatic fever.  As noted below, inactive rheumatic fever is rated based on residuals such as heart damage.

Regarding paroxysmal atrial fibrillation, the Veteran was afforded a VA examination in February 2017.  The examiner stated the etiology of atrial fibrillation is rheumatic disease and that it is at least as likely as not proximately due to the Veteran's service-connected rheumatic fever.  The examiner related that medical literature reveals that atrial fibrillation can be a complication of rheumatic fever.  Additionally, private treatment records from May 2009 state it is very possible that the Veteran's atrial fibrillation is the result of rheumatic heart disease due to the Veteran's rheumatic fever suffered while in the Navy.  Thus, the Board finds that paroxysmal atrial fibrillation is a residual of rheumatic fever and therefore, service connection for paroxysmal atrial fibrillation is warranted.

Turning to coronary artery disease, the Veteran was afforded a VA examination in February 2017.  The examiner opined that the coronary artery disease was less likely than not proximately due to or the result of the Veteran's service-connected rheumatic fever.  The examiner reasoned that the Veteran was diagnosed with rheumatic fever without cardiac involvement during service in 1958.  When the Veteran was seen by a cardiologist in 1992, no issues were noted.  See February 2017 VA examination.  The Veteran did not present with cardiac problems until 2005 when diagnosed with atrial fibrillation.  Id.  The examiner was unable to link the Veteran's coronary artery disease to rheumatic fever.  Id.  Thus, the Board finds that coronary artery disease is not a residual of rheumatic fever and therefore, service connection for coronary artery disease is not warranted.

Regarding the Veteran's arrhythmia palpations, the VA examiner opined that the arrhythmia palpations were less likely than not due to or the result of the Veteran's service-connected rheumatic fever.  See January 2018 VA examination.  The examiner stated that the two conditions are not medically related because the arrhythmia palpations diagnosis is a separate entity entirely from the service-connected rheumatic fever and unrelated to it.  Id.  Moreover, the medical literature does not support a medical relationship and therefore a nexus has not been established.  Id.  VA treatment records and private treatment records are silent as to a nexus between the Veteran's arrhythmia palpations and his service-connected rheumatic fever.  Thus, the Board finds that arrhythmia palpations are not a residual of rheumatic fever and therefore, service connection for arrhythmia palpations is not warranted.

In so finding the above, the Board finds that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Washington v. Nicholson, 19 Vet. App. 362, 368   (2005).  He, however, is not competent to opine on the complex medical question of determining whether a particular symptom is in fact a residual of his rheumatic fever.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation for his heart conditions involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where each condition has multiple potential etiologies, lay testimony is insufficient to establish causation.  For that reason, the Board assigns more probative value to the expert medical opinions.

Increased Rating - Rheumatic Fever

The Veteran's service-connected rheumatic fever is rated as noncompensable pursuant to DC 6309, which governs ratings of rheumatic fever.  38 C.F.R. §§ 4.88b, DCs 6309 (2017).  According to DC 6309, a 100 percent rating is assignable when an individual has active rheumatic fever.  Once inactive, residuals such as heart damage are to be rated under the appropriate systems.  38 C.F.R. § 4.88b, DC 6309.

In this case, the medical evidence indicates the Veteran has not had active rheumatic fever during the appeals period.  The September 2010 VA examiner noted the Veteran's rheumatic fever was not active.  The VA examiner specified that there were no residuals of rheumatic fever, to include any heart disorder, and that it was inactive.  As such, a compensable evaluation is not warranted.

The Board notes that the Veteran is competent to report symptoms.  However, the more probative evidence consists of that prepared by the VA examiners, neutral skilled professionals.  Such evidence demonstrates that the Veteran has paroxysmal atrial fibrillation due to his rheumatic fever.  Through this Board decision, the Veteran is awarded service-connection for his residuals and will be rated accordingly.  As the Veteran's rheumatic fever is not active, the noncompensable evaluation assigned to this disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.


ORDER

Entitlement to service connection for paroxysmal atrial fibrillation as secondary to service-connected rheumatic fever inactive is granted.

Entitlement to service connection for coronary artery disease as secondary to service-connected rheumatic fever inactive is denied.

Entitlement to service connection for arrhythmia palpations as secondary to service-connected rheumatic fever inactive is denied.

Entitlement to a compensable rating for rheumatic fever, inactive is denied.


REMAND

Although the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

The Board remands the claim for service connection for mitral valve prolapse in order to obtain a clarifying opinion.  The Veteran was afforded a VA examination in February 2017.

The VA examiner opined in January 2018 that while rheumatic fever can sometime cause mitral stenosis which can increase risk for atrial fibrillation, the examiner stated he was unable to find a diagnosis of mitral valve prolapse in the c-file.  However, private treatment records from November 2009 show a diagnosis of mitral valve prolapse.  A September 2010 VA examination did not show evidence of any valvular disease or damage.  A June 2009 echocardiogram showed a normal mitral valve apparatus.  The Veteran states he believes that his heart valve problems were caused by his rheumatic fever.

In light of the foregoing, the Board finds that an addendum opinion is necessary prior to rendering a decision on the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Please obtain an addendum opinion to the January 2018 VA heart examination/opinion.  

In light of private treatment records from November 2009 which show a diagnosis of mitral valve prolapse, please provide an opine with a supporting rationale on whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disorder is a residual of the Veteran's service connected rheumatic fever.

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


